

FIRST AMENDMENT
OUTSTANDING RESTRICTED PHANTOM UNIT AWARD AGREEMENT FOR
WILLIAMS PARTNERS
LONG-TERM INCENTIVE PLAN


THIS FIRST AMENDMENT TO THE RESTRICTED PHANTOM UNIT AWARD AGREEMENT FOR THE
WILLIAMS PARTNERS LONG-TERM INCENTIVE PLAN (this “First Amendment”) is made and
adopted by the Board of Directors (“Board”) of WPZ GP LLC, a Delaware limited
liability company (“General Partner”), effective as of August 25, 2015
(“Effective Date”). All capitalized terms used but not otherwise defined in this
First Amendment will have the respective meanings given to such terms in the
outstanding Award Agreement or the Plan (as defined below).
RECITALS
WHEREAS, the General Partner maintains the Williams Partners Long-Term Incentive
Plan (the “Plan”);
WHEREAS, pursuant to Section 7 of the Award Agreement and Section 7(b) of the
Plan, the Board may modify the terms of an outstanding Award Agreement without
the consent of the Participant in any manner that is not materially adverse to
the vested rights or benefits of the Participant;
WHEREAS, the General Partner desires to amend all outstanding Award Agreements
as set forth in this First Amendment.
NOW, THEREFORE, BE IT RESOLVED, that all outstanding Award Agreements are hereby
amended as set forth in this First Amendment, effective as of the Effective
Date:
AMENDMENT
1.
Subsection 3(d) of the Award Agreement is amended and replaced in its entirety
by the following:

(d) Accelerated Vesting.
(i) In the event that (A) a Change of Control occurs and (B) the Participant
incurs a Qualifying Termination (as defined below) upon or within twelve (12)
months following the consummation of such Change of Control, the outstanding
unvested Restricted Phantom Units and outstanding unvested DER Accounts credited
to the Participant pursuant to this Agreement at the time of such Qualifying
Termination automatically shall vest in full upon such Qualifying Termination.
For purposes of this Agreement, “Qualifying Termination” shall mean a
termination of employment with the General Partner, the Partnership and/or their
Affiliates (I) by the General Partner, the Partnership or one of their
Affiliates without Cause or (II) if the Participant is a party to an employment
agreement or offer letter with the General Partner, the Partnership or one of
their Affiliates that contains a definition of “good reason” (or other term of
similar effect), by the Participant for “good reason” (as defined in such
employment agreement or offer letter, as applicable).
(ii) If the Participant dies prior to the applicable vesting date set forth on
the Notice while an active employee of the General Partner, the Partnership
and/or their Affiliates, the Participant shall vest in all Restricted Phantom
Units at the time of such death.
(iii) If the Participant becomes Disabled (as defined below) prior to the
applicable vesting date set forth on the Notice while an active employee of the
General Partner, the Partnership and/or their Affiliates, the Participant shall
vest in all Restricted Phantom Units at the time the Participant becomes
Disabled. For purposes of this Subsection 3(d)(iii), the Participant shall be
considered Disabled if he or she (A) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, or (B) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees of the Participant’s employer. Notwithstanding the forgoing,
all determinations of whether a Participant is Disabled shall be made in
accordance with Section 409A and the guidance thereunder.
(iv) If the Participant qualifies for Retirement (as defined in (A) below) with
the General Partner, the Partnership and/or their Affiliates prior to the
applicable vesting date set forth on the Notice due to such Retirement, at the
time of such Participant’s ceasing being an active employee, the Participant
shall vest in a pro rata number of the Restricted Phantom Units as determined in
accordance with this Subsection 3(d)(iv). The pro rata number referred to above
shall be determined by multiplying the number of Restricted Phantom Units
subject to the Award by a fraction, the numerator of which is the number of full
and partial months in the period that begins the month following the month that
contains the Effective Date and ends on (and includes) the date of the
Participant’s ceasing being an active employee of the General Partner, the
Partnership or their Affiliates, and the denominator of which is the total
number of full and partial months in the period that begins the month following
the month that contains the Effective Date and ends on (and includes) the
applicable vesting date set forth on the Notice.
(A) For purposes of this Subsection 3(d)(iv), the Participant “qualifies for
Retirement” only if such Participant experiences a Separation from Service (as
defined in (B) below) after attaining age fifty-five (55) and completing at
least three (3) years of service with the General Partner, the Partnership and
their Affiliates.
(B)As used in this Agreement, “Separation from Service” means the Participant’s
termination or deemed termination from employment with the General Partner, the
Partnership and/or their Affiliates. For purposes of determining whether a
Separation from Service has occurred, the employment relationship is treated as
continuing intact while the Participant is on military leave, sick leave or
other bona fide leave of absence if the period of such leave does not exceed six
(6) months, or if longer, so long as the Participant retains a right to
reemployment with his or her employer under an applicable statute or by
contract. For this purpose, a leave of absence constitutes a bona fide leave of
absence only if there is a reasonable expectation that the Participant will
return to perform services for his or her employer. If the period of leave
exceeds six (6) months and the Participant does not retain a right to
reemployment under an applicable statute or by contract, the employment
relationship will be deemed to terminate on the first date immediately following
such six (6) month period. Notwithstanding the foregoing, if a leave of absence
is due to any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than six (6) months, and such impairment causes the Participant to
be unable to perform the duties of the Participant’s position of employment or
any substantially similar position of employment, a twenty-nine (29) month
period of absence shall be substituted for such six (6) month period. For
purposes of this Agreement, a Separation from Service occurs at the date as of
which the facts and circumstances indicate either that, after such date: (I) the
Participant and the General Partner reasonably anticipate the Participant will
perform no further services for the General Partner, the Partnership and their
Affiliates (whether as an employee or an independent contractor) or (II) that
the level of bona fide services the Participant will perform for the General
Partner, the Partnership and their Affiliates (whether as an Employee,
Consultant or Director) will permanently decrease to no more than twenty (20%)
of the average level of bona fide services performed over the immediately
preceding thirty-six (36) month period or, if the Participant has been providing
services to the General Partner, the Partnership and/or their Affiliates for
less than thirty-six (36) months, the full period over which the Participant has
rendered services, whether as an Employee, Consultant or Director. The
determination of whether a Separation from Service has occurred shall be
governed by the provisions of Treasury Regulation § 1.409A-1, as amended, taking
into account the objective facts and circumstances with respect to the level of
bona fide services performed by the Participant after a certain date.
(C)As used in this Agreement, “Affiliate” means all persons with whom the
General Partner or the Partnership, as applicable, would be considered a single
employer under Section 414(b) of the Code, and all persons with whom such person
would be considered a single employer under Section 414(c) of the Code.
(v) If the Participant experiences an involuntary Separation from Service
without Cause by the General Partner, the Partnership and/or one of their
Affiliates prior to the applicable vesting date set forth on the Notice and the
Participant either receives benefits under a severance pay plan or program
maintained by the General Partner, the Partnership and/or their Affiliates or
receives benefits under a separation agreement with the General Partner, the
Partnership and/or their Affiliates, the Participant shall vest in all
Restricted Phantom upon such Separation from Service.
(vi) If the Participant experiences an involuntary Separation from Service
without Cause by the General Partner, the Partnership and/or one of their
Affiliates prior to the applicable vesting date set forth on the Notice due to a
sale of a business or the outsourcing of any portion of a business, the
Participant shall vest in all Restricted Phantom Units upon such Separation from
Service, but only if the General Partner, the Partnership or their Affiliates
failed to make an offer of comparable employment, as defined by a severance pay
plan or program maintained by the General Partner, the Partnership and their
Affiliates, to the Participant.
2.
Section 4 of the Award Agreement is amended by adding the following as
Subsection 4(c) at the end thereof:

(c) Six-Month Delay. Notwithstanding Subsections 4(a) and 4(b) above and subject
to Section 5 below, the payment date for all Restricted Phantom Units in which
the Participant becomes vested pursuant to Subsections 3(d)(i), 3(d)(iv),
3(d)(v)and 3(d)(vi) above, and the payment date for cash with respect to a DER
Account payable pursuant to such Subsections shall be determined in accordance
with this Subsection 4(d) if the Participant was a “key employee” within the
meaning of Section 409A(a)(B)(i) of the Code immediately prior to his or her
Separation from Service. Such payment shall not be made sooner than six (6)
months following the date such Participant experienced a Separation from
Service. For purposes of this Subsection 4(c), “key employee” means an employee
designated on an annual basis by the General Partner, the Partnership and their
Affiliates as of December 31 (the “Key Employee Designation Date”) as an
employee meeting the requirements of Section 416(i) of Code utilizing the
definition of compensation under Treasury Regulation § 1.415(c)-2(d)(2). A
Participant designated as a “key employee” shall be a “key employee” for the
entire twelve (12) month period beginning on April 1 following the Key Employee
Designation Date.




I hereby certify that the foregoing First Amendment was duly authorized by the
Board of Directors of WPZ GP LLC on August 25, 2015.
Executed on this _________________ day of ________________, 2015.
                        
By:_______________________________________


Printed Name: _____________________________


Title: ____________________________________


 
 







